No. 03-583

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 270N


CENTRON SERVICES, INC.,

              Plaintiff and Respondent,

         v.

ALBERT J. PERUCCA,

              Defendant and Appellant.



APPEAL FROM:         District Court of the Eighth Judicial District,
                     In and for the County of Cascade, Cause No. ADV 2002-533,
                     The Honorable Thomas M. McKittrick, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Albert J. Perucca (pro se), Great Falls, Montana

              For Respondent:

                     David Hull, Attorney at Law, Helena, Montana


                                               Submitted on Briefs: January 21, 2004

                                                          Decided: September 28, 2004

Filed:


                     __________________________________________
                                       Clerk
Justice John Warner delivered the Opinion of the Court.

¶1     We have determined to decide this case according to Section I, Paragraph 3(d)(i),

Montana Supreme Court Internal Operating Rules, as amended in 2003, which provides for

memorandum opinions. Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court

1996 Internal Operating Rules, as amended in 2003, the following decision shall not be cited

as precedent. Its case title, Supreme Court cause number and disposition shall be included

in this Court’s quarterly list published in the Pacific Reporter and Montana Reports.

¶2     Albert J. Perucca (Perucca), appearing pro se, appeals from the judgment and order

of the Eighth Judicial District Court, Cascade County, granting summary judgment in favor

of Centron Services, Inc. (Centron). The District Court concluded that physicians are not

precluded from charging the general public (non-Medicaid patients) a usual and customary

fee even though the charge may be higher than the Medicaid rate. The District Court also

concluded there were no issues of material fact with regards to the services provided to

Perucca, the amount charged for the services, the insurance payments credited, or the

balance owed by Perucca. We affirm.

¶3     The issue on appeal is whether the District Court erred when it concluded the federal

Medicaid laws do not preclude physicians from charging non-Medicaid patients the usual

and customary charge. Perucca received medical services from the Great Falls Clinic (the

Clinic) as a non-Medicaid, non-Medicare patient, who had insurance through Conseco

Medical Insurance. The Clinic billed Perucca its usual and customary charge for services

rendered. All offsets, credits, discounts and insurance payments were credited to the

account. The Clinic sent Perucca monthly billing statements from June 5, 1999, through


                                             2
September 7, 2000, but received no response or payment from Perucca. The Clinic assigned

the account to Centron for collection. Centron then filed suit against Perucca in Justice

Court to collect on the account. Judgment was granted to Perucca in Justice Court and

Centron filed an appeal in District Court.

¶4     On appeal, Perucca asserts that under his reading of the federal Medicaid laws, the

Clinic was required to charge him, a member of the general public, the same amount for

medical services as it would have charged a Medicaid patient for the same services. We

disagree.

¶5     There is no legal support for Perucca’s theory that the general public may not be

charged more than the Medicaid rates. Pursuant to the Medicaid Act, Title XIX of the Social

Security Act, 42 U.S.C. § 1396 et. seq., the federal government is authorized to reimburse

states who provide medical assistance to eligible low income persons. Participation in the

program is voluntary; however, if a state elects to participate, the state must comply with all

federal statutory and regulatory mandates. One such regulation provides for the exclusion

of providers who attempt to charge the Medicaid program more than the provider’s usual and

customary charge to the general public. See 42 C.F.R. § 1001.701(a)(1). The purpose of

this Medicaid regulation is to prevent providers from submitting bills to the government

which are substantially in excess of their usual and customary charges unless there is good

cause. 42 C.F.R. § 1001.701(c)(1). The purpose of the regulations, is not, as Perucca

asserts, to require physicians to charge the general public the same amount as it would

charge Medicaid patients for the same services.

¶6     Accordingly, the Clinic was not required under federal Medicaid laws to charge


                                              3
Perucca, a non-Medicaid patient, at the Medicaid rate. The Clinic properly billed Perucca

for the specific services rendered. Because Perucca failed to make any payments on the

account, the Clinic assigned the account to Centron for collection. Centron then filed suit

in order to collect the debt owing from Perucca. Centron is entitled to payment as assignee

of Perucca’s account.

¶7     On the face of the briefs and the record before us on appeal, it is manifest that the

appeal is without merit because the District Court correctly interpreted legal issues clearly

controlled by established law. The record establishes that there are no material facts at issue.

The issue regarding the Fair Debt Collection Practices Act, which Perucca attempts to raise

on appeal, was neither pled nor raised in the District Court. It is not properly before us on

appeal.

¶8     Affirmed.


                                                           /S/ JOHN WARNER


We Concur:

/S/ KARLA M. GRAY
/S/ JIM RICE
/S/ JAMES C. NELSON
/S/ JIM REGNIER




                                               4